Title: From George Washington to Thomas Peter, 7 September 1799
From: Washington, George
To: Peter, Thomas



Dear Sir,
[Mount Vernon, 7 September 1799]

The Carriage is sent agreeably to Mrs Peter’s request; and we shall expect to see you by three ’oclock.
Mrs Washington has been exceedingly unwell for more than eight days. Yesterday she was so ill as to keep her bed all day, and to occasion my sending for Doctr Craik the night before, at midnight. She is now better, and taking the Bark; but low, weak and fatiegued. Under his direction.
Her’s has been a kind of Ague & fever—the latter never, entirely, intermitting until now. I sent for the Doctor to her on Sunday last, but she could not, until he came the second time—yesterday morning—be prevailed upon to take any thing to arrest them. Our best regards attend you—and I am Dr Sir Yr Obedt &ca

Go: Washington


Since writing and Sealing this letter—Mrs Washingtons fever has returned with uneasy & restless Symptoms.


G. W——n

Inform Mrs Law thereof.

